GARRISON, Judge.
Plaintiff filed suit as a result of an auto accident occurring on July 25, 1977. After trial, the court rendered judgment consistent with the verdict of the jury, finding for the defendants and dismissing plaintiff’s case.
Plaintiff has appealed from that judgment, but has neither appeared nor filed a brief with this Court. Thus, the appeal may be considered abandoned pursuant to Rule 7, Section 5(b) of the Uniform Rules — Courts of Appeal.
Nevertheless, we have reviewed the record and found no manifest error. The jury could logically conclude from the testimony that plaintiff suffered no injuries nor damage from this accident, which consisted of a minimal impact between the vehicles, and that all of plaintiff’s complaints — if genuine at all — were not caused by the accident of July 1977 in question, but rather by his March 1977 accident, and/or his December 1978 accident, and/or one or more of the other numerous accidents in which he was involved.
Accordingly, the judgment of the trial court is affirmed.

AFFIRMED.